                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

DOUGLASS BRIDGEFORD,                                      *

Plaintiff                                                 *

v.                                                        *             Civil Action No. PJM-18-2388

GARY RUFF, Supervisor,                                    *
STAFF FORSTER, Counselor,
STAFF DOGGETT, Counselor,                                 *

Defendants                                      *
                                               ***
                                        MEMORANDUM OPINION


          Douglas Bridgeford is a state inmate incarcerated at the Maryland Correctional Institution

in Jessup, Maryland. In this action, Bridgeford is challenging a federal detainer lodged against

him. ECF 1. Counsel for the United States has filed an Answer.1 ECF 8. Bridgeford was notified

that he may file a reply, but he has not done so. ECF 9. For reasons discussed below, counsel for

the Maryland Department of Public Safety and Correctional Services (DPSCS) shall file a status

report within twenty-eight days advising the Court of the date the detainer was lifted.

     I.      Background

          On August 1, 2018, Bridgeford submitted a pro se filing captioned “Motion under USCA

42 §1983 Civil Rights of Prisons Act,” challenging the validity of a federal detainer warrant lodged

against him on June 27, 2018 for violating his probation. ECF 1, ECF 1-1. Bridgeford alleges the

system of warrant and detainers “should not be corrupt” and that it will keep inmates incarcerated

longer or “cause hardship towards progress in this system to rehabilitate.” ECF 1 at p. 1.


1
   Bridgeford names individual state correctional employees as defendants. Because his Motion (ECF 1) challenges
the validity of a federal detainer warrant, he is seeking federal habeas under 28 U.S.C. §2241. The proper respondent
in a federal habeas action is the Petitioner’s custodian, which here is the Warden of Jessup Correctional Institution.
See Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) (quoting 28 U.S.C. § 2242).
        Bridgeford alleges the detainer is based on a violation of supervised release warrant which

was withdrawn by this Court on February 12, 2013. ECF 1 at p. 2. He therefore claims that the

June 27, 2018 detailer is “fraudulent,” violates his rights to equal protection and due process, and

the Americans with Disabilities Act. Id.; ECF 1-1. As relief, Bridgeford asks the Court to advise

him that there are no pending warrant or charges with the U.S. Government. ECF 1, p. 3.

        The Answer and exhibits provide the following information. Bridgeford has not been in the

custody of the United States Marshals Service (USMS) since December 20, 1993. See ECF 8, Exhibit

A, Declaration of Tom McDaniel, ¶ 2. USMS records show that on December 17, 2004, the USMS

lodged a federal detainer against Bridgeford with DPSCS based on a federal violation of supervised

release warrant against him. Id., ¶ 4. Further review found that on June 27, 2018, during a review of

detainers, a USMS employee lodged a renewed detainer against Bridgeford based on this same

supervised release warrant. Id. At that time, the USMS file did not appear to contain a copy of the

Court’s dismissal of the warrant. Id.

        The USMS requested and received a copy of the Court’s sealed dismissal of the supervised

release warrant (see Criminal Case No. JFM-93-00266, ECF 19). See id., ¶ 6 & Attachment 1 (e-mail

correspondence between USMS and Court, dated August 8, 2018). USMS then e-mailed a notification

to the DPSCS that the renewed June 27, 2018 detainer was invalid, and asked DPSCS to take

appropriate action. USMS personnel received confirmation that the DPSCS received the message. Id.

The USMS has requested the DPSCS lift the federal detainer lodged on June 27, 2018. See ECF 8-1

Ex. A. The USMS requested confirmation from DPSCS that the detainer has been lifted but did not

receive confirmation. See ECF 8-2, Exhibit B (email correspondence between USMS and DPSCS,

dated February 12 & 27, 2019). Counsel maintains the USMS has provided all relief it is able to

provide in response to Bridgeford’s request that the Court advise whether there are any pending

warrants or charges with “the United States Government.” ECF 1, p. 3. The Court agrees.


                                                 2
       Because it is unclear whether the DPSCS has taken the steps necessary to lift the June 27, 2018

detainer against Bridgeford, counsel for the DPSCS shall file a status report within twenty-eight

advising the Court of the date the federal detainer at issue was lifted. The Court anticipates that upon

receipt of the status report, this case will be dismissed as moot. A separate Order follows.




                                               ____________/s/________________
                                               PETER J. MESSITTE
April 15, 2019                                 UNITED STATES DISTRICT JUDGE




                                                   3
